DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Arguments in Applicant’s Appeal Brief filed November 22, 2021 are not persuasive.
On Page 9, applicant argues that the teaching of photoconductive roller 101 does not anticipate “a layer of printing substance.” The Examiner would like to point out this was a typo, clearly in FIG. 3 of Montag 101 is the photoconductive roller or “a printing substance receiving member,” and 303 is “the layer of the printing substance.”
On Pages 9 and 10, applicant argues that Montag fails to anticipate comparing a current concentration to a predetermine target concentration. Firstly it is noted that what is claimed is measuring “a parameter indicative of a current concentration of non-volatile material in the printing substance, comparing the current concentration to a predetermined target concentration…” Comparing “the current concentration,” has antecedent basis of actually comparing a parameter indicative of a current concentration to a predetermined target. When 
Secondly a note on the difference between toner, developer, ink and carrier. The present application is directed to liquid developer, instead of the currently ubiquitous dry developer. Liquid developer consists of toner (ink) and carrier liquid (see Montag ¶0017). Montag teaches, [¶0031], “The toner application voltage is thus one example of a toner control variable, i.e., of a control variable with this the properties (in particular the toner quantity) of a developer layer 303 may be adapted.” In other words by controlling the quantity of toner in a developer layer, the concentration of toner in the developer layer is being adjusted. Confusingly Montag uses the terms toner and inking interchangeably. Also confusingly Montag also teaches adjusting the developing layer. However it is the teaching of Montag directed to toner quantity that reads on applicant’s method of measuring, comparing and controlling concentration of the printing substance. 
In order to further prosecution, Zollner is being used to further illuminate the teaching of Montag in regards to the understanding that teaching of uniform inking and controlling toner quantity does anticipate toner concentration. Zollner teaches [¶0084], “it is important that the toner concentration in the liquid developer is continuously monitored and must be regulated to a predetermined value, because this toner concentration has a strong influence on the achievable inking of the latent image on the photoconductor (and therefore also on the print quality).” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montag US 2016/0342108 (Montag) and Zollner et al. US 2013/0272734 (Zollner).
claim 1, Montag teaches a method of controlling the concentration of a printing substance including non-volatile material (i.e., ink/toner particles) in a carrier fluid, the method comprising: 
receiving a layer (303) of printing substance on a printing substance receiving member (101); 
measuring a parameter indicative of a current concentration of non-volatile material in the printing substance (¶0026); 
comparing the current concentration to a predetermined target concentration (¶0062); 
determining a concentration adjustment based on the comparison, the adjustment comprising at least one of: 
(i) an adjustment to a pressure applied to the printing substance receiving member by a pressurizing member (¶0050); and 
 (ii) an adjustment to a voltage applied to the pressurizing member (¶0031-¶0032); and 
controlling the concentration of the printing substance based on the determination (503). 
Montag differs from the instant claimed invention by not explicitly disclosing: the link between toner concentration and available inking. Montag teaches making precise adjustments (i.e., controlling) the quantity of toner to produce a uniform inking (¶0025). Zollner teaches [¶0084], “it is important that the toner concentration in the liquid developer is continuously monitored and must be regulated to a predetermined value, because this toner concentration has a strong influence on the achievable inking of the latent image on the photoconductor (and therefore also on the print quality).”
claim 3, Montag teaches the method of claim 1, wherein controlling the concentration based on the determination comprises instructing a positioning system to adjust a position of the pressurizing member relative to the printing substance receiving member, to thereby adjust the mechanical pressure applied to the layer of printing substance by the pressurizing member (¶0032).  
Regarding claim 4, Montag teaches the method of claim 1, wherein measuring a parameter indicative of a current concentration of non-volatile material in the printing substance comprises: WO 2019/147243PCT/US2018/015199 18 
measuring a parameter indicative of a first current concentration at a first location on the printing substance receiving member (¶0034); and 
measuring a parameter indicative of a second current concentration at a second location on the printing substance receiving member, and wherein the method includes (¶0035): 
comparing the first and second current concentrations to determine an adjustment to the pressure applied by the pressurizing member (¶0062).  
Regarding claim 5, Montag teaches the method of claim 1, wherein controlling the concentration based on the determination comprises making a first adjustment to the concentration of the layer of printing substance, the method comprising: 
measuring a parameter indicative of the adjusted concentration of non-volatile material in the printing substance (current measuring device, ¶0018, which is then used to control he toner application voltage); 

determining a second concentration adjustment (via measurement electrode 310) based on the comparison, the second adjustment comprising at least one of: 
(i) an adjustment to the pressure applied to the printing substance receiving member by the pressurizing member (¶0034-¶0035); and 
(ii) an adjustment to the voltage applied to the pressurizing member (¶0034-¶0035); and 
controlling the concentration of the printing substance based on the determination of the second adjustment (¶0034-¶0035).  
Regarding claim 6, Montag teaches a concentration adjustment apparatus to control the concentration including non-volatile material (i.e., ink/toner particles) in a carrier fluid of a printing substance, the apparatus comprising: 
a printing substance receiving member (101 and 121); 
at least one printing substance development unit (111) to transfer a layer of printing substance onto a surface of the printing substance receiving member; 
a sensor (measurement electrode 310) to measure a parameter indicative of a current concentration of non-volatile material in the printing substance on the surface of the printing substance receiving member; WO 2019/147243PCT/US2018/015199 19 
a pressurizing member (dosing roller 115) to apply pressure to the surface of the printing substance receiving member; 

a controller (313) to: 
instruct the sensor to measure a parameter indicative of a current concentration of non-volatile material in the printing substance (¶0034-¶0036); 
compare the current concentration to a predetermined target concentration (¶0038) ; and based on the comparison, control the concentration of the printing substance by instructing adjustment of at least one of: 
(i) the pressure applied by the pressurizing member (¶0032-¶0036); and 
(ii) the voltage applied to the pressurizing member (¶0032-¶00636).  
Regarding claim 7, Montag teaches the concentration adjustment apparatus of claim 6, wherein: 
the printing substance development unit comprises: 
a developer roller (111) to transfer the layer of printing substance onto the surface of the printing substance receiving member; 
the pressurizing member (dosing roller 115) comprises a pressurizing roller to apply pressure to the transferred layer of printing substance; and 
the developer roller and the pressurizing member are configured to move relative to the printing substance receiving member in order to transfer the layer of printing substance, and apply pressure, respectively, to the printing substance receiving member (¶0031-¶0033).  
Regarding claim 9, Montag teaches the concentration adjustment apparatus of claim 6, wherein the apparatus comprises: WO 2019/147243PCT/US2018/015199 20 

Regarding claim 10, Montag teaches the concentration adjustment apparatus of claim 6, wherein the apparatus comprises: 
a first sensor (¶0045) to measure a parameter indicative of a first current concentration of non-volatile material at a first location on the printing substance receiving member (¶0045); and 
a second sensor (114) to measure a parameter indicative of a second current concentration of non-volatile material at a second location on the printing substance receiving member, wherein the controller is provided to: compare the first and second current concentrations (¶0048-¶0049); 
determine an inclination of the pressurizing member relative to the surface of the printing substance receiving member (¶0050); and 
based on the determination, instruct the adjustment to the pressure applied the pressurizing member (¶0050).  
Regarding claim 11, Montag teaches the concentration adjustment apparatus of claim 6, wherein the controller comprises a microprocessor and a memory (¶0074).  
Regarding claim 12, Montag teaches the concentration adjustment apparatus of claim 11, comprising electronic circuitry to receive a control signal from the microprocessor and, in 
Regarding claim 13, Montag teaches the concentration adjustment apparatus of claim 6, wherein the apparatus comprises: 
a first printing substance development unit (111) to transfer a first layer of printing substance onto a surface of the printing substance receiving member (101) an initial pressurizing member to apply pressure to the first layer of printing substance (¶0034); 
a second printing substance development unit (110) to transfer a second layer of printing substance onto the first layer of printing substance on the printing substance receiving member (¶0035); 
at least one subsequent pressurizing member (doser 115) to apply pressure to the first and second layers of printing substance to generate a merged layer of printing substance (FIG. 2); and 
a printing substance removing member (117) to remove the merged layer of printing substance from the printing substance receiving member (FIG. 2).  
Regarding claim 14, Montag teaches a non-transitory computer readable storage medium comprising a set of computer-readable instructions stored thereon, which, when executed by a processor, cause the processor to, in a concentration adjustment apparatus:
instruct a sensor to measure a parameter indicative of a current concentration of non-volatile material in a printing substance including non-volatile material (i.e., ink/toner particles) in a carrier fluid on the surface of a printing substance receiving member compare the current concentration to a predetermined target concentration (¶0074); 

determine a concentration adjustment based on the comparison, the adjustment comprising at least one of: 
(i) an adjustment to a pressure applied to the printing substance receiving member by a pressurizing member (¶0050); and 
(ii) an adjustment to a voltage applied to the pressurizing member; and 
instruct the adjustment of the concentration of the printing substance based on the determination (¶0047-¶0049).  
Regarding claim 15, Montag teaches the non-transitory computer readable storage medium of claim 14, wherein the processor is caused to, in comparing the current concentration to a predetermined target concentration, determine whether the current concentration is within a predetermined concentration error margin (¶0064-¶0074).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Jessica L Eley/Examiner, Art Unit 2852